Citation Nr: 0214003	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  94-29 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for pension purposes.

2.  Entitlement to an increased evaluation for PTSD, 
currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1969 to 
November 1972.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from the March 1994 rating decision of 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Newark, New Jersey, in pertinent 
part denying the veteran entitlement to non-service-connected 
disability pension benefits. 

In the course of appeal, in June 1996, the veteran testified 
before a hearing officer at the RO in Newark, New Jersey.  A 
transcript of that hearing is contained in the claims folder.  

In April 1999, the Board, in pertinent part, remanded the 
claim of entitlement to a permanent and total disability 
rating for pension purposes.

In a July 2002 informal hearing presentation, the 
representative raised the issue of entitlement to service 
connection for the acquired immune deficiency syndrome 
(AIDS), secondary to intravenous drug abuse allegedly 
necessitated by the appellant self medicating post traumatic 
stress disorder (PTSD).  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.  



FINDING OF FACT

The veteran's multiple diseases and disabilities, including 
AIDS, kidney disease, hypertension, and PTSD, taken together, 
preclude substantially gainful employment.

CONCLUSION OF LAW

The requirements for non-service-connected disability pension 
on an extraschedular basis have been met.  38 U.S.C.A. §§ 
 1502(a)(1), 1521(a), 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(2), 4.15 (2001); 66 Fed.Reg. 45620 
(Aug. 29, 2001) (to be codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Veterans Claims Assistance Act is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  Following the RO's determination of the 
veteran's claim, VA issued regulations implementing the 
Veterans Claims Assistance Act.  66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The Act and the implementing 
regulations claim are liberalizing and applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to the issue 
herein reviewed have been properly developed and there is no 
further action which should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  The Board finds that the statement 
and supplemental statements of the case provided the veteran 
with adequate notice of what the law requires to award an 
non-service-connected disability pension benefits.  The 
veteran further was provided adequate notice that VA would 
help him secure evidence in support of his claim if he 
identified that evidence.  Additionally, he was provided 
notice of, and he did report for, multiple VA examinations to 
help determine the current nature and extent of his various 
diseases and disabilities.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  The appellant has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, in light of the grant herein of 
the pension benefit sought, the Board cannot discern how 
absence of further development would prejudice the veteran in 
his claim.  

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct. 38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  The Court has held 
that VA adjudicators, when considering a claim for 
entitlement to non-service-connected pension benefits, must 
consider whether the veteran is unemployable as a result of a 
lifetime disability, i.e., an "objective" standard, or if the 
veteran is not unemployable, whether there exists a lifetime 
disability which would render it impossible for an average 
person to follow a substantially gainful occupation, i.e., a 
"subjective" standard.  38 U.S.C.A. §§ 1502(a)(1), 1521(a); 
38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, and 4.17. See also 
Talley v. Derwinski, 2 Vet. App. 282 (1992).

Permanent and total disability for pension purposes is deemed 
to be present if a veteran's disabilities are productive of a 
total schedular rating under the "average person" standard of 
pension eligibility, or the disability ratings meet the 
schedular requirements for the assignment of a total 
disability rating under the "unemployability" standard of 
pension eligibility.  38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 
4.15, 4.16, 4.17. A permanent and total disability rating for 
pension purposes may also be granted on an extraschedular 
basis if the disability requirements based on the percentage 
standards of the rating schedule are not met, but the veteran 
is found to be unemployable by reason of his or her 
disabilities, age, occupational background and other related 
factors.  38 C.F.R. § 3.321(b)(2).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The record reflects that the veteran is service-connected for 
PTSD, rated 30 percent disabling; shell fragment wound of the 
left forearm, rated 10 percent disabling; tinnitus, rated 10 
percent disabling; and for right ear hearing loss, rated 
noncompensably disabling.  The veteran also has multiple 
nonservice-connected disorders, including AIDS, kidney 
disease, and hypertension.

As noted above, pension is not payable for disability 
resulting from willful misconduct.  38 U.S.C.A. § 1521(a); 
38 C.F.R. § 3.301(b).  Notably, however, while the veteran 
states that he is infected with the human immunodeficiency 
virus (HIV) due to intravenous heroin and cocaine abuse this 
does not result in a bar to pension benefits.  In this 
regard, for pension purposes, organic diseases, to include 
infections, which develop secondary to chronic drug use are 
not considered to have been of willful misconduct origin.  
38 C.F.R. § 3.301(c)(3).  

The veteran contends that he can no longer work and has been 
fired due to his disabilities.  In this regard, the record 
shows that the veteran has significant disability due to his 
long-standing AIDS, which of course, includes an impaired 
immune system and the very high likelihood of opportunistic 
infection due to depressed CD4 and T-cell counts.  In this 
latter respect, a March 2001 VA examination specifically 
revealed the appellant's CD4 count to be 133, where a normal 
reference range would be 500 to 1100.  His T-cell count was 
19.  The March 2001 examiner also noted that the veteran was 
being followed by VA infectious disease physicians who have 
diagnosed the appellant as suffering from, inter alia, 
uncontrolled severe hypertension, depression, 
nephrosclerosis, and Hepatitis C.

The Board finds that advanced AIDS and associated disorders, 
with debilitating symptomatology preclude employment in the 
veteran's case.  Accordingly, the Board finds it appropriate 
to grant nonservice connected pension benefits.  38 C.F.R. § 
3.321(b)(2).


ORDER

Non-service-connected disability pension is granted, subject 
to the law and regulations governing the payment of monetary 
awards.


REMAND

In a July 2002 informal hearing presentation to the Board, 
the representative submitted a notice of disagreement with 
the RO's April 2002 assignment of an initial 30 percent 
rating for PTSD.  Where a notice of disagreement has been 
submitted, the veteran is entitled to a statement of the 
case.  The absence of a statement of the case necessitates a 
remand.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

The case is therefore REMANDED to the RO for the following 
development:

The RO should further review the 
remanded issue and take any appropriate 
action necessary under the VCAA, to 
include full compliance with the notice 
provisions as defined in Quartuccio.  If 
the benefit remains denied, unless the 
appeal is withdrawn in writing by the 
veteran, the RO must issue a statement 
of the case responding to the July 2002 
notice of disagreement.  The appellant 
and his representative are advised that 
they have one year from the April 2002 
notice of the RO's grant of a 30 percent 
evaluation for PTSD, or sixty days from 
the date of mailing of the statement of 
the case, whichever is later, to submit 
a substantive appeal as to the remanded 
issue.  If a timely substantive appeal 
is not received, no further action is 
required by the RO as to this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



